Title: From James Madison to Thomas Jefferson, [ca. 23 September] 1800
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 23 September 1800]
I recd. by Bishop M. the 44D. 53C. committed to his care. The silence which prevails as to the negociations of our Envoys, is not less surprizing to my view than to yours. We may be assured however that nothing of a sort to be turned to the party objects on the anvil, has been recd. unless indeed the publication shd. be delayed for a moment deemed more critically advantageous. As we are left to mere conjectures, the following, have occurred to me. The long continuance of the Envoys at Paris, of itself indicates that difficulties of some sort or other have sprung up or been created. As the French Govt. seems to have provided for the future security of our commerce by repealing the decrees under which it had been violated, and as the ultimatum of the Ex. explained by former instructions permitted a waver at least, of claims for past spoliations, it would seem that no insuperable obstacles would be likely to arise on these articles. In looking for other solutions, my attentions have fallen on the articles contained in the Treaty of 1778. relating 1. to free ships freeing their cargoes. 2 to the permissions granted to prizes. 3. to convoys. That a difficulty may have happened on the first, is rendered not improbable by the late transaction with Prussia the 2d. is suggested by the circumstances under which the stipulation was sought & obtained by G. B. & the 3d. by the late occurrences & combinations in Europe. Should any one or more of these conjectures be just, the explanation will also coincide with the reports from different quarters, which speak of the Treaty of 78 as at the bottom of the impediments, and if so it seems more likely that they would be found in such parts of it as have been alluded to, than in the guaranty which cannot be needful to France, and which her pride would be more ready to reject than to claim. I cannot but flatter myself, that your letter from Mr. B. is to be otherwise explained than by admitting the accuracy of his information. Mr. Dawson now with me has a letter from Macon of Aug: 15. which with apparent confidence promises 9 Repub: votes in N. C. and in general seems to be pleased with the present temper of it. As to S. C. I learn in various ways that there is thought to be no danger there, and that the adverse party openly relinquish expectation. From the North your intelligence will be later as well as better than mine. Yrs. always & affecly.
Js. Madison Jr.
